DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as obvious over Kiplinger et al. (US 5,544,826) in view of Siemer (DE 19704278 A1) in view of Holland-Letz (1,929,586) and Hirsch (US 4,651,510).
Regarding claim 1, Kiplinger et al. discloses a chopping drum (16) for a forage harvester (col.5, line 19 “ensilage harvester”), comprising:
a drum (12);
a blade holder (14) disposed on a periphery of the drum (see FIGS.1-2);

two bolts (30) coupling the chopping blade to the blade holder (14), the two bolts extending through the elongated slots in the chopping blade (see FIG.3);
wherein the blade holder (14) includes a forward-facing limb and a reverse-facing limb coupled to the drum, with the surface extending between the forward-facing limb and the reverse-face limb, and with the forward-facing limb, the reverse-facing limb, the surface and the drum forming a channel with two openings on sides of the blade holder (see attached FIG.3 below, which has been labeled accordingly).

    PNG
    media_image1.png
    450
    513
    media_image1.png
    Greyscale
 

Kiplinger et al. does not disclose using removable locating pins.
Siemer discloses a similar chopping or cutting device for a forage harvester (col.1, lines 3-5), comprising:
a blade holder (1) ;
a chopping blade (2; see attached FIGS.1-2 below) having a pair of elongated slots, defining a forward cutting edge, and coupled to the blade holder in one of at least a first alignment position (position when dowel pin aligned and inserted in holes 4) and a second alignment position (position when dowel pin aligned and inserted in with holes 5);
two bolts (3) coupling the chopping blade to the blade holder (1), the two bolts extending through the elongated slots in the chopping blade;
and further comprising a pair of removable locating pins (col.1, line 50; referred to as “dowel pins” on page 2 of the translation) operable to hold the chopping blade stable while mounting the chopping blade to the blade holder with no displacement of the chopping blade relative to the blade holder while tightening the two bolts; 

    PNG
    media_image2.png
    555
    1040
    media_image2.png
    Greyscale

wherein at least one of the blade holder and the chopping blade has a pair of first bores (4) spaced apart and corresponding to the first alignment position and a pair of second bores (5; see rationale set forth below) spaced apart and corresponding to the second alignment position, and the other of the blade holder and the chopping blade has a pair of third bores (unnumbered; see FIG.2, refer to hole on blade holder 1 aligned with hole 4) spaced apart; and 
wherein the pair of removable locating pins is disposed within the pair of the third bores and one of the pair of first bores or the pair of second bores to position the chopping blade in one of the first alignment position or the second alignment position respectively.
It is noted that although FIG.1 shows only one second bore (5) on one side of the chopping blade (2) adjacent to the first bore (4), Siemer suggests in column 1 lines 56-60 (refer to the last paragraph on page 3 of the English translation) that in order to ensure a readjustment option for when the knives wear, several fitting holes (5) in a row in the knives (2) could be provided.  Since there are two rows of first bore (4), one row on each side of the knife (2), it means that several fitting holes (5), or second bores, are provided in each row on each side of the knife (2) adjacent to the first bore (4).  Thus providing multiple pairs of second bores (5) aligned with the pair of first bores (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chopping drum of Kiplinger et al. to include removable locating pins similar to the chopping drum of Siemer as Siemer teaches that it is old and well known in the chopping drum art to utilize removable locating pins in order to ensure proper adjustment and readjustment due to wear of the chopping blade on the chopping drum.
Given the combination of Kiplinger et al. and Siemer, one of the locating pins (4 of Siemer) will be positioned adjacent to one of the two openings of the channel (as the pins 4 of Siemer are located near the sides of the blade 2), and with a portion of the one of the locating pins positioned under the surface and accessible through the one of the two openings.

As an alternate rejection, Holland-Letz teaches that it is old and well known in the blade art to adjust and secure both sides or lateral ends of a similar adjustable chopping blade (17), for when the knife edge wears out (page 1, lines 57-63), to the desired alignment position in order to ensure that the both sides of the blade remains in the desired alignment position during operation, wherein the chopping blade (17) is coupled to a blade holder (10-11) in one of multiple alignment positions and is set or locked in the desired alignment position using locking means (set screws 14) located on both sides or later ends of the blade.  See Figures 4-9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment and locking means of Kiplinger et al. and Siemer to include the second alignment bore (5) on both sides or lateral ends of the blade, as taught by Holland-Letz, to ensure that the both sides of the blade remains in the desired alignment position during operation.

Although the combination of Kiplinger et al. and Siemer does specify the material used to form the locating pins (dowel pins 4), specifically being made of a plastic material and dimensioned to shear off in response to overload applied to the chopping blade, Hirsch teaches that it is old and well known in the cutting art for locating pins (drive pins 20) used in operably holding a cutting blade (10; col.1, line 47) stable when mounted to a driven member (drive shaft), to be made of plastic and “so that the pins will shear off in the event the rotor strikes a foreign object during rotation thus permitting the rotor to stop without damaging either the rotor or the crankshaft of the engine of the mower” (col.2, lines 47-52), and thus providing an overload protection to prevent a more severe damage to the rest of the cutting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pins of the combination to be made of plastic, as taught by Hirsch, so that the pins will shear off in the event the chopping blade strikes a foreign object during rotation to prevent a more severe damage to the rest of the cutting device. Given the modification of the pins of the combination in view of Hirsch, the cutting blade will be provided with overload protection that will allow the cutting blade to move once the pins are sheared off, as required in the claim.

Regarding claim 7, the combination of Klingler et al. and Siemer and Holland-Letz and Hirsch further discloses the chopping drum of claim 1, further comprising a cover plate (34) for covering the elongated holes (26; see FIGS.3-4 of Klingler et al.), the cover plate being in contact with an outer side of the heads of the at least two bolts (30 of Klingler et al.). 

Regarding claim 9, the combination further discloses the chopping drum of claim 1, wherein the first bores (4 of Siemer) and second bores (5) or the third bores (see FIG.1, unnumbered bore aligned with bore 4) are present on each lateral end of the chopping blade (as discussed in the rejection of claim 1 above).  

Regarding claim 10, and referring to the rationale and art set forth in the rejection of claim 1 above, the combination of Kiplinger et al., Siemer, Holland-Letz, and Hirsch, discloses a chopping drum (12 of Kiplinger et al.) in a forage harvester  (col.5, line 19  of Kiplinger et al “ensilage harvester”) comprising a frame and a plurality of wheels for supporting the frame (although not shown, conventional forage/ensilage harvester typically have a frame and a plurality of wheels in order to support components of the harvester and move the harvester along a field), comprising: 
a chopping drum (12 of Kiplinger et al.) including a plurality of blade holders (14 of Kiplinger et al. similar to 1 of Siemer) distributed around the periphery of the chopping drum and a plurality of chopping blades (16’, 16” of Kiplinger et al., see FIGS.1-2). 
each said chopping blade (16’, 16” of Kiplinger et al.) selectively coupled to a corresponding blade holder (14), as required in claim 10 (similar to the limitations in claim 1 as set forth above).

Regarding claim 18, claim 18 recites similar limitations as claim 9 and is therefore rejected using the same art and rationale as set forth above.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as obvious over Kiplinger et al. (US 5,544,826) in view of Siemer (DE 19704278 A1) in view of Holland-Letz (1,929,586).
	Regarding claim 22, claim 22 recite similar limitations as claim 1 and is therefore rejected using the same art and rationale as set forth above. 

Response to Amendment
Applicant amended claims 1 and 18 to include the limitations of claim 21 (and introduced new independent claim 22, which is similar to claim 1 but does not include the plastic material and shearing limitations in claim 1), wherein the limitations of claim 21 was indicated as allowable subject matter in the Non-final Action filed 06/10/2021.  However, after further search and consideration, a new ground of rejection is made in view of Kiplinger et al. Siemer (DE 19704278 A1) in view of Holland-Letz (1,929,586) and Hirsch (US 4,651,510). as set forth in the rejection above.  Accordingly, this office action is made non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lawrence (US 4,257,566) discloses a similar chopping drum as Kiplinger et al., further providing details of the forage harvester in FIG.1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671